IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,439-01


                     EX PARTE TRINA GEVETTE SANDERS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 14-CR-3423-83-1 IN THE 212TH DISTRICT COURT
                          FROM GALVESTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

codeine and was sentenced to two years’ imprisonment. She did not appeal her conviction.

        Applicant contends that newly discovered laboratory analysis in this case reflects that she did

not possess any codeine.

        Applicant’s claim is supported by the habeas record. Applicant is entitled to relief. Ex parte

Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014).
                                                                                                  2



       Relief is granted. The judgment in Cause No. 14-CR-3423 in the 212th District Court of

Galveston County is set aside, and Applicant is remanded to the custody of the Sheriff of Galveston

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: July 29, 2015
Do not publish